 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorgia Highway Express, Inc.andTruckDrivers and Helpers Local Union No. 728.Case 10-CA-6581.June 19, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn March 16, 1967, Trial Examiner A. BruceHunt issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of Sections 8(a)(1) and2(6) and (7) of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptionsand a supporting brief, and TruckDrivers and Helpers Local Union No. 728, theCharging Party, filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs oftheRespondent and of the Charging Party,respectively, and the entire record in the case, andhereby adopts the Trial Examiner's findings,conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyorders that the Respondent, GeorgiaHighway Express, Inc., Atlanta, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.IT IS FURTHER ORDERED that the complaintherein, insofar as it alleges that the Respondentviolated Section 8(a)(3) of the Act, be, and it herebyis, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. BRUCE HUNT, Trial Examiner: This proceeding, inwhich the charges were filed on June 13, July 19, andSeptember 22, 1966, and the complaint was issued onOctober 5, 1966, involves allegations that the Respondent,Georgia Highway Express, Inc., violated Section 8(a)(1)and (3)of the NationalLaborRelations Act, as amended,29 U.S.C. Sec.151,et seq.On November 28, 29, and 30,1966,I conducted a hearing at Atlanta,Georgia, at whichall parties were represented by counsel.'Thereafter, allparties filed briefs. The Respondent'smotion to dismissisdisposed of in accordance with the determinationsbelow.Upon the entire record and my observation of thewitnesses,Imake the following-FINDINGS OF FACTI.JURISDICTIONThe Respondent, a Georgia corporation, is a commoncarrierof interstate and intrastate freight by motorvehicle. It operates a terminal at Atlanta, Georgia, and itannuallyreceives in excess of $50,000 from thetransportation of interstate freight. There is no dispute,and I find, that the Respondent is engaged in commercewithin the meaning of the Act.IT.THE UNIONTruck Drivers and Helpers Local Union No. 728 is alabor organization which admits to membership employeesof the Respondent.III.THEUNFAIR LABOR PRACTICESA. The IssueOn April 12, 1966, employees who worked on the dockof the Respondent's Atlanta terminal commenced a strike.Itwas not caused by unfair labor practices. Less than 18hours later, the strike ended and the employees appliedunconditionally for reinstatement. The applications werenot granted until the following week or later, however, andthe principal question is whether the Respondent hadfilledthejobsofthestrikerswithpermanentreplacements, as the Respondent contends, or whether theRespondent refused to reinstate strikers promptly becauseof their concerted and union activities, as the GeneralCounsel and the Union contend. At this point it may benoted that, when the strike began, no employee was amember of the Union insofar as appears.B. The EventsDuring late March 1966, approximately 75 employees on-the Atlanta dock ceased work and sought a conferencewith management. They talked with Charles Stewart, whowas then operations manager at the terminal, and hesuggested that they return to work and select several oftheir number to present their grievances. A committee ofsix, includingWillieHamm and Willie Dorsey, wasdesignated and it met twice with Stewart, Brown Wilder,Stewart's assistant, and Richard J. Young, then Atlantadivision manager. At the initial meeting, members of thecommittee asserted that some employees were beingunderpaid, that the men were working long hours withoutovertime, that job opportunities were limited, and thatthere had been harassment by supervisors. At the secondmeeting, which took place a few days before April 12,'The transcript,at page 238,line 18,does not correctlyidentifythe speakerThe transcriptishereby corrected so that line 18will begin."MR WILCOX."165 NLRB No. 80 GEORGIA HIGHWAY EXPRESS, INC.515members of the committee expressed the view thatmanagement had not remedied the grievances and saidthat the employees remained dissatisfied.2On April 12, the Respondent had 215 dock employees inAtlanta who worked on three shifts, one starting at 1 a.m.,another between 8:30 and 9:30 a.m., and the third at6 p.m. Sometime after 6 p.m. on April 12, employees onthe dock started walking off the job without prearrange-ment or notice to the Respondent, insofar as appears.Hamm testified that he walked out and punched histimecard at 7 p.m. Dorsey testified that he punched hiscard between 6:30 and 7 p.m. Young testified for theRespondent that some employees left their jobs about8:45 p.m. A total of 49 ceased work. Somewhat later,Hanim spoke with Young, saying that he did not knowwhy the men had done so and offering to attempt topersuade them to return to work. According to Hamm,he knew some of the reasons for the walkout, buthe did not know "what had triggered it." At 8:40 p.m.,Young spoke to the strikers, saying that work would beginat 8:45 p.m., that those men who wished to resume workcould do so, and, as to the remainder, that it had "beennice seeing you."3 None of the men resumed work.Instead, theymade signs reading "On strike" and"Georgia Highway Unfair to Labor," and began to picket.The Respondent, in turn, began to seek replacements.According toYoung,hecommunicatedwith theRespondent's counsel, Attorney Wilcox, who advised himthat night to replace the strikers. Young testified furtherthat he asked several persons to seek replacements, thathe asked supervisory employees to telephone otherterminalsof the Respondent in efforts to obtainreplacements and to route freight around Atlanta, and thatsome of the local pickup and delivery drivers wereassigned to dockwork for an undisclosed period of time.The number of pickets at any time was limited, at therequest of local police, to five or six men at each of twoentrances to the Respondent's terminal. Within a fewhours, men on the 1 a.m. shift reported for work, and stillothers reported for the shift beginning work about8:30 a.m. A total of 66 men on these two shifts did notcross the picket line on April 13. Other men on those twoshifts crossed the line and went to work.4About 2 a.m. on April 13, two drivers for another carrierpassed the terminal and noticed the picketing and thelarge number of men outside. They stopped and talkedwith the committee of six who had been designated by theemployees during late March. Later during the night,arrangements were made for the strikers to visit the unionhall after daybreak. About 9 a.m., a few more than 100strikerswent to the hall, leaving Hamm, anothercommitteeman, and a few strikers to maintain the picketline.All or nearly all of the men signed authorization cardsor applications for membership, and Hamm signed anauthorization card later that morning. While at the hall,themen were advised to apply for reinstatement, andAlbert J. Johnson, an official of the Union, dispatched bytelefax toWestern Union a telegram for delivery to theRespondent. In the telegram, Johnson asserted that theUnion represented a majority of employees in anappropriate unit and requested a meeting at which tobargain concerning the work stoppage and conditions ofemployment. At 11:40 a.m., Western Union began toprocess the telegram by sending it from an outlying officeto a downtown office as a step toward delivery to theRespondent. At approximately the same time, the men,accompanied by Johnson and another representative ofthe Union, went to the site of the picketing where the mendiscussed the matter of applying for reinstatement. As willappear momentarily, the strikers sought reinstatement atapproximately noon, but there is no evidence that theRespondent received the telegram prior to the request forreinstatements or that anyone told the Respondent of theUnion's interest. In particular, the two representatives ofthe Union did not make their presence at the site known tothe RespondentShortly before noon, across the street from the terminal,the strikers decided to terminate the strike and to seekreinstatement. By a show of hands, Hamm was selected tomake the request. Hamm then went to the terminal,followed by the men. He talked with Young and DillonWinship, Jr., who was then the Respondent's vicepresident. Hamm said, according to Young, "We are readyto return to work unconditionally" and someone else said"that 55 hours was too long for overtime." Young andWinship conferred privately, following which Young toldthe men that the Respondent's attorney was out of town,that counsel would not return until that evening, and thatYoung could not tell the men anything at that time.Neither Young nor Winship said anything to the strikersabout their having been replaced, and Young testified thathe did not know whether a vacancy existed as of the timeof the applications for reinstatement. In respect toYoung's testimony that he told the men that theRespondent's attorney was out of town, the Respondent'sbrief recites twice that the member of Wilson, Branch,Barwick & Wilcox who handles legal matters for theRespondent is Wilcox, and Young testified that Wilcoxwas indeed out of town on April 13 and did not return untilabout 8:30 p.m. On the other hand, Young testified alsothat at noon on that day he was advised by counsel not tohire any more replacements. Young did not explain how hehad conversed with an attorney who was out of town orwhether, in the same conversation, anything had been saidconcerning the reinstatement of strikers.As will appear, the Respondent contends that as of noonon April 13, when the strike ended and applications forreinstatement were made, it had 174 dock employees, thatnumber being the sum of 75 replacements and 99nonstrikers, that 174 represented a drop of 41 from thenumber of dock employees at the time the strike began,and that there was no need to fill any of the 41 jobs as ofnoon on April 13.On April 14, Wilcox responded to Johnson's telegram,saying,inter alia,ina letter that he questioned theappropriateness of the unit and the Union's majoritystatus, that there were "numerous questions concerningthe present status of employees or former employees who[were] no longer working at the terminal," and that theRespondent would not recognize the Union. There is noallegation here that the Respondent refused to bargaincollectively.2These findings are based upon Hamm's uncontradictedthey did not join the strike and that they refrained from crossingtestimonythe picket line because of fear It is clear from their testimony,3Young acknowledged having so spoken to the strikershowever, that they did not talk with any striking employee and"Two employees who did not cross the picket line, Wilberthat their fear was not based upon any invalid conduct by strikingHarris and Ralph Shropshire, testified for the Respondent thatemployees 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin the next 3 days, the Respondent decided that itneeded additional dock employees. Letters were mailed,and telephone calls were made, to employees who had notworked during the strike, and such employees wereselected by the Respondent on the basis of length ofservice in certain classifications. The record does notcontain any letter, or copy thereof, that was mailed to anyemployee, but it is clear that on April 17, a Sunday, Hammreceived a telephone call from an office employee, a MissMcKee or McGee. She said in substance that he was beingoffered reinstatement on his regular shift for the next dayand that if he did not report for work the Respondentwould assume that he no longer wanted to work for it.5Hamm reported for work and was reinstated. During theperiod of April 18 through 21, 48 employees who had notworked during the strike were reinstated. Adding 48 and174 (the latter being the number of dockworkers at noon onApril 13, according to the Respondent's contentions),gives a total of 222, 7 more than the 215 who were on thepayroll when the strike began.6Upon the reinstatement of the last of the 48 employeeson April 21, the Respondent "had a full complement tohandle the freight," according to Young. Thereafter, asvacancies occurred, reinstatements were offered to otheremployees who had not worked during the strike. Inparticular, such reinstatements were offered during theperiod of July 7 through November 1, and Young testifiedfurther that to "the best of [his] knowledge" all personswho had not worked during the strike had "been offeredan opportunity to return if they could qualify for the jobthat was open." As recited, the record does not contain anoriginal or copy of any letter offering reinstatement toanyone, nor is there evidence to establish the number ofletters and the number of oral offers.7 On the other hand,atan undisclosed time the Respondent decided thatreinstated employees would not suffer a loss of seniority orother rights or privileges. Young testified concerning the48 men who were reinstated on April 18 through 21 thatthe Respondent "did not feel as though they had been outlong enough" to warrant any such loss. The GeneralCounsel, contending that there had been invalid refusalsto reinstate strikers on April 13 and questioning whetheroffers of reinstatement fulfilled the Respondent's allegedobligations,nevertheless does not contend that anyreinstated employee suffered any loss of accrued rights orprivileges.C. The Respondent's Evidence That Most Strikers HadBeenReplaced Before Noon on April 13 and That ThereWas No Work Then For The RemainderAs we have seen, the strike was an economic one, nottheresultof unfair labor practices. Therefore, theRespondent was free to replace the strikers at any timeprior to their unconditional applications for reinstatement,N.L.R.B. v. Mackay Radio & Telegraph Co.,304 U.S. 333,58 S.Ct. 904 (1938).On the other hand, if there was need fortheir services at the time of such applications, the5Hamm so testified without contradiction. McKee or McGeewas nota witness6 There is a suggestionin a questionby Attorney Wilcox toYoung that between April 13 and 21 some dock employees quit orwere discharged, thereby givinga totalless than 222. Younganswered, "That is true " The record, however, does not disclosethe namesof employees who quit or were discharged during thatperiodMoreover, the Respondent's exhibitscontain lists ofRespondent was not free to refuse or delayreinstatementsbecause the employees had engaged in the strike. TheRespondent contends that it replaced 75 strikers prior tothe time of the applications for reinstatement, that thereplacements coupled with 99 nonstriking dock employeestotaled 174, that the total was 41 less than the number ofdock employees when the strike began, and that, partlybecause some freight was being routed around Atlanta,there was no need to reinstate any of the strikers at thetime of their applications. These contentionsconstitute anaffirmative defense and the Respondent has the burden ofestablishing it.New Orleans Roosevelt Corporation,132NLRB 248, 250. Additionally, the Respondent must showthat the men who replaced the strikers were regarded bythemselves and the Respondent as having received theirjobs on a permanent basis.Hot Shoppes, Inc.,146 NLRB802, 804.Of the 75 individuals whom the Respondentcharacterizes as "permanent replacements hired forAtlanta terminal dock on April 12, and prior to noon onApril 13, 1966," 21 were transferees from otheroperationsof the Respondent, and 2, Joe Gaston and D. L. Jones,were hired before the strike began and, therefore,were nothired as replacements. Subtracting 21 and 2 from 75leaves 52, and theinitialquestioniswhether theRespondent proved that none of the 52 men was hiredafter noon on April 13. The exhibits contain thenames ofthe 52 men and a chart showing their inclusion with theother 23 persons whom the Respondentcalls "permanentreplacements."Wilder testified for the Respondent thathe prepared the exhibits with the aid of a typist and thathis preparation was based upon thepersonnelfiles of the75 men. Those files were produced at the hearing forexaminationby counsel for the General Counsel and theUnion.Wilder testified further that in preparing theexhibits he did not examine any record which would showthe hour of hire of any man because no such record existsand that, "[as] far as" he knew, a majority of the 75replacements began work at the Atlantaterminal prior tonoon on April 13. Young testified for the Respondent thatno one was hiredas a replacementafternoonon April 13,but he did notexaminerecords and histestimony appearsto be based upon his other testimony that, upon advice ofcounsel at noon on the 13th, he gave an order that no oneelse be hired. Thereis notestimony by any supervisoryemployee that he received such an order from Young, andnone of the replacementswas a witnessto testify to havingbeen hired before noon on April 13.The Respondent possesses timecards for each of thereplacements, but the cards were not produced at thehearing. According to the Respondent,the initialcard foreach replacement was relevant to the hour he commencedwork, not to the hour of hire. This contention is notpersuasive.Wilder described the scene at theterminalduring the strike as "pretty furious," so much so that hedid not know what was "going on a lot of the time," and therecord is clear that the Respondent tookvarious steps toobtain replacements. A practice that each prospectiveindividuals who, according to the Respondent's contentions, wereemployed as of particular dates, but there is no list of all dockemployees as of April 21Dorsey, a witness for the General Counsel, testified thatduring July he received a registered letter from the Respondentwhich said that, if he desired to return to work, he should notifythe Respondent within 7 days Dorsey acceptedreinstatement. GEORGIA HIGHWAY EXPRESS, INC.employeemust have a physical examination beforecommencing work was suspended when the strike began,and the suspension was intended to enable a newly hiredperson to go to work without delay. Therefore, the initialtimecard of each replacement, if it had been produced,would have had substantial probative value on the hour ofhire. For instance, the initial cards of all replacements whoworked on April 12 and before noon on the 13th wouldhave established their hire prior to that noon. The initialtimecards of replacements who began work after thatnoon, if few in number, would have meant that theRespondent needed few witnesses to establish its defensethat all were hired before that noon.Turning to the 21 transferees, one of them, GaryChandler, was transferred from a job at the Atlantaterminal toanother job there, and theremaining20 appeartohave been transferred from other terminals in theRespondent's operations. On May 20, one transferee, DonArnold, quit. On July 18, approximately 3 months after thestrike, 16 of the transferees were transferred back to theiroriginal terminals and on August 2 another transferee wasreturned to his originalterminal.Chandler and two othertransferees remained in Atlanta. The questions involvingthe transferees are whether their transfers were arrangedprior tonoonon April 13 and whether the transfers wereintended to be permanent. Wilder was asked to relate thecircumstances under which individuals were transferredand he answered that he believed that the transfers hadbeen on a permanent basis. His belief has no probativevalue, however, because he testified further that he hadnothingto do with any of the transfers. Young testified thathe asked the Respondent's personnel manager, oneHalsworth, to contact out-of-town terminalsin aneffort toarrange transfers and that "[t]o the best of [Young's]knowledge" nine terminals in Georgia, two in Alabama,and one in Tennessee were contacted. Halsworth was nota witness, however, nor was any of the 21 transferees, andthere is no evidence of probative value which will enableme to determine the details surrounding any of thetransfers.Young testified further that some of thetransferees came from terminals in Albany and Macon butthat he did not know whether anyone had been hired ineither of those cities to replace a transferee. Indeed, thereisno evidence that any transferee was replaced at anyterminal.Finally, according to Young, he "would assume"that the Respondent paid the room and board in Atlantafor "around 20 or 22" transferees for a period of time, thelength of which he did not know, and that the facts wereknown to Clint Packard, the Respondent's treasurer.Packard did not testify. The above factual recital dictates0One of theRespondent's exhibits is captioned "Tonnage inMillions" and Wilder testifiedthat certain figures"represent tonsinmillions." On the other hand, the Respondent's brief says thatthe figures represent "pounds offreight."0 Young testifiedthat afterApril 13 and before April 18 theRespondent sought to determine(1) the effect whichthe stokewould have upon its businessand (2) the number of dockemployeesitwould needThis testimonydoes not persuade methat atnoonon April 13 the Respondent's officials believed thatthere alreadywere enoughdock employees at work Moreover,Young impressedme unfavorablyat times during his testimony.10There isreliable testimonybyHamm for the GeneralCounselthat he was present at the site of the picketingfrom about9 15 p.m on April 12 to about11 a in on thenext day, that heobservedtheentranceusedbyofficeemployeesanddockworkers,and that he did not remember having seen anyonewhose face was unfamiliar to him enter the Respondent's517the conclusions that the Respondent has not establishedthat (1) a particular number of transfers were arrangedprior to noon on April 13 and (2) any definite number of thetransfers was made on a permanent basis.We turn now to the Respondent's evidence concerning adecrease in the amount of freight handled at the Atlantaterminal. There is a graph showing tonnage handled inAtlantaduringmost of 1966 as compared with acorresponding period in 1965, and another graph showingtonnage handled during a portion of 1966 at otherterminals as a means of routing freight around Atlanta.There also is evidence that during certain weeks betweenApril 8 and October 28, 1966, the freight handled at theAtlanta terminal varied from a high of approximately 28-1/4 million pounds or tons for the workweek ending April 8to a low of approximately 26 million pounds or tons at alater date." I do not believe that this evidence need bediscussed further. This is so because, as we have seen,regardless of the tonnage the Respondent's need foradditional employees was such that 48 men who had notworked during the strike were reinstated within 8 daysafter the strike ended.D. ConclusionsIconclude that, when applications for reinstatementwere made at noon on April 13, there were vacancies fordock employees and that the Respondent failed to fill suchvacanciespromptly because of its hostility towardemployees who had gone on strike and its desire todiscipline them for having engaged in concerted activity.The facts that, within 4 days after the end of the strike, theRespondent began offering reinstatement to employeeswho had not worked during the strike and that the numberof such reinstatements reached 48 by April 21 are verypersuasive that at noon on April 13 the Respondent'sofficials knew that it did not have enough dock workers tohandle the volume of freight.9 Moreover, the Respondent'sevidence does not establish (1) that any particular numberof replacements had been hired before that noon, (2) thatarrangements had been made by that hour for anyparticular number of transfers,and (3)that any particularnumber of transfers were offered and accepted on apermanent basis. 10 It is a reasonable inference that theRespondent's failure to produce the timecards and to callHalsworth and any transferee as witnesses was becausethe timecards and the testimony would have beeninconsistent with the defense.Borg-Warner Controls,128NLRB 1035,1044-45.11 The Respondent's hostility towardthe strikers is shown by Young's ultimatum to them atpremises.Hamm's testimony has weaknesses in that he could notsee one entrance to the terminal and all parts of the dock, and itmay be unlikely that many persons hired as replacements wouldhave used an entrance which would have necessitated crossingthe picket line On the other hand,if the Respondent had brought75 individuals to the terminal as dock employees,surely some ofthat large number would have been observed by Hamm11 In its brief, the Respondent contends that certain assertionsby counsel for the General Counsel "should not affect the weightgiven to the Respondent's Exhibits because he did not act on theTrial Examiner's repeated offers to have the documents produced.." During the hearing I told counsel for the General Counselthat, upon his request, I would direct counsel for the Respondentto produce any and all documents upon which the Respondent'sgraphs and chart had been based.Wilder testified,however, thathe had not used timecards in preparing any of the Respondent'sexhibits At another point during the hearing,itdeveloped that the299-3520-70-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD8:40 p.m. on April 12 that he would give them 5 minuteswithin which to return to work and that, as to those whodid not return then, it had "been nice seeing" them.Young's statement was clearly a threat that employeeswho continued on strike could not return to work for theRespondent.12Insummary, I conclude that theRespondent, by refusing to reinstate strikers promptlyafter their applications, interfered with, restrained, andcoerced them in the exercise of their section 7 rights,thereby violating Section 8(a)(1). I need not reach thequestion whether there also were violations of Section8(a)(3)because any finding of such a violation, or theabsence thereof, would not alter substantially the remedyset forth below. I note, however, that the factual recitalabove shows that the Union's notification to theRespondent of its interest came after the Respondent'srefusals to reinstate strikers at noon on April 13 and that Idoubt that any reinstatement of a striker was delayedbecause of such notification.IV.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices affecting commerce, I shall recommendthat it cease and desist therefrom and that it takeaffirmative action to effectuate the policies of the Act.Most of the striking employees have been reinstated, but Ihave found that some reinstatements were delayedinvalidlybecause the men had engaged in concertedactivities. I shall recommend that the Respondent makewhole each of the reinstated employees for any loss of payhe may have suffered as a result of the discriminationagainst him, by payment to him of a sum of money equal tothat which he normally would have earned from the date ofthe discrimination to the date of his reinstatement'13 lesshis net earnings(Crossett Lumber Company,8 NLRB 440,497-498) during said period, the payment to be computedon a quarterly basis in the manner established inN.L.R.B.v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344(1953), with interest at 6 percent per annum,Philip CareyManufacturing Company v. N.L.R.B.,331F.2d 720(C.A. 6,1964). 14Some employees have not beenreinstated, and the record does not disclose whether theoffers to them were proper or were similar to the 1 day'snotice given to Hamm that he could return to work. Seefootnote 5and accompanying text. I shall recommend thatContinued.General Counsel had issued a subpoenaducestecum in anunsuccessful effort to examine the timecards. I suggested that wenot discuss the subpena because, the hearing having beenunderway,Iwould entertain a motion by counsel for any partythat I request counsel for another party to produce records.Counsel for the General Counsel and the Union did not move thatI request the production of the timecards because it was theirposition that such production was an essential element of thedefense.12Young's statement was established during cross-examinationof him by counsel for the Union. The statement was not alleged asa violation of Section 8(a)(1) and I infer that it was not uncoveredduring the General Counsel's investigation of the case.I shall notconsider it in formulating the Recommended Order below. Inote,however,that"[t]o threaten the striking employees withdischarge if they engaged in or refused to abandon lawful"concerted activity is a violation of Section 8(a)(1), CusanodlblaAmericanShuffleboard Co., v.,N.L.R.B.,190 F.2d 898, 902, 28LRRM 2489,2491 (C.A. 3,1951).11Harris and Shropshire, named in In.4, are not to be includedtheRespondent offer employees who have not beenreinstated immediate and full reinstatement to theirformer or substantially equivalent positions(ChaseNationalBank of the City of New York,65 NLRB 827),without prejudice to their seniority or other rights orprivileges,and that the Respondent make each of themwhole in the manner provided above, the backpay periodto be from the date of discrimination to the date of a properoffer of reinstatement.15 I shall recommend additionallythat the Respondent preserve and make available to theBoard or its agents,upon request,for examination andcopying, all payroll records,social security paymentrecords, timecards,personnel records and reports, and allother records necessary to analyze the amounts ofbackpay and the rights to reinstatement under the terms ofthese recommendations.In view of the natureof theRespondent's invalidconduct and its underlying purpose and tendency, I findthat the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed andthat danger of their commission in the future is to beanticipated from the course of the Respondent's conductin the past.Therefore,in order to make effective theinterdependent guarantees of Section7 of theAct, I shallrecommend further that the Respondent cease and desistfrom infringing in any manner upon the rights guaranteedin said section.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d532 (C.A.4, 1941).Uponthe basis of the above findings of fact and upon theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section 2(5) of the Act.2.By interferingwith,restraining,and coercingemployees in the exercise of their rights under theAct, theRespondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended. I hereby recommend that the Respondent,in this recommendation." Backpay for some employees will commence as of noon onApril 13, 1966.Backpay for others may commence as of laterdates.Questions concerning who is entitled to backpay, and whenitshall commence and be tolled in any instance,are matters fordetermination in the compliance stages of this case.18This provision is not intended to require the Respondent tooffer reinstatement to anyone to whom it already has made aproper offer.During the compliance stages, the Respondent mayshow the details of offers made by it.Questions concerningbackpay for anyone who has not been reinstated are to bedetermined during those stages.Additionally,if any employee towhom an offer of reinstatement is to be made should be serving intheArmed Forces of the United States at the time of theRespondent's compliance with the Recommended Order below,the Respondent shall notify him promptly of his right to fullreinstatement upon application after discharge from the ArmedForces, in accordance with the Selective Service'Act and theUniversalMilitaryTraining and Service Act, as amended.Backpay to any such employee shall be tolled for the period of hismilitary service. GEORGIA HIGHWAY EXPRESS, INC.GeorgiaHighway Express, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Delaying reinstatement of, or refusing reinstatementto, employees because they engage in a lawful strike, orotherwise discriminating against them because of theirconcerted activities for mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercingemployees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to unreinstated employees immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights or privileges, and make unreinstated and reinstatedemployees whole, in the manner set forth in "TheRemedy" section of this Decision.(b)'Preserve and make available to the Board or itsagents all payroll and other records, as set forth in "TheRemedy" section.(c)Post at its terminal in Atlanta, Georgia, copies of theattached notice marked "Appendix."is Copies of saidnotice, to be furnished by the Regional Director forRegion 10, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.17Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision what steps theRespondent has taken to comply herewith.["IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges that the Respondentviolated Section 8(a)(3) of the Act.16 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenoticeIn the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."itWhen the Regional Director prepares the notices, if offers ofreinstatement are to be made to employees then serving in theArmed Forces, the Regional Director shall insert in the notices a519provision whereby the Respondent notifies all employees that itwill comply with its obligation set forth in the next to last sentencein fn 1518 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify theRegional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT delay reinstatement or refuse toreinstate emloyees because they engage in a lawfulstrike.WE WILL NOT otherwise discriminate againstemployees because of their concerted activities formutual aid or protection.WE WILL NOT violate any of the rights which youhave under the National Labor Relations Act toengage in union or concerted activities or not toengage in such activities.WE WILL, to the extent required by the NationalLabor Relations Board, reinstate employees who wenton strike on April 12, 1966, and pay employeesbackpay to cover their losses because we did notreinstate them promptly.GEORGIA HIGHWAYEXPRESS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 528 Peachtree-Seventh Building, 50 Seventh Street, N.E., Atlanta,Georgia 30323, Telephone 526-5760.